UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 THE STEAK N SHAKE COMPANY (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-16(i)(1) and 0-11. 1) Titleof each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3)Per unit price or other underlyingvalue of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: This filing consists of a letter being mailed on February 27, 2008 by the Steak n Shake Company ("the Company") to its shareholders with respect to the matters being voted on at the Annual Meeting of Shareholders to be held on March 7, 2008. The Company has filed a definitive proxy statement with the SEC in connection with the Annual Meeting. 2 PROTECT YOUR INVESTMENT BY VOTING THE ENCLOSED WHITEPROXY CARD TODAY February 2008 Dear Fellow Shareholder: On February 14 we mailed you a letter asking that you wait to hear both sides before you voted on the issues in the 2008 Annual Meeting of Shareholders.We mailed our proxy material to you on February21.We encourage you to read these materials carefully and to vote FOR the Board’s nine director nominees, FOR the ratification of Deloitte & Touche as the Company’s auditors and FOR the 2008 Equity Incentive Plan.We are enclosing another copy of the WHITE proxy card for your convenience.Every vote matters at this important time for the Company. As you know, a group of dissident shareholders calling themselves The Committee to Enhance Steak N Shake is conducting a proxy contest. This group is led by a hedge fund managed by Sardar Biglari, who began investing in our company less than one year ago (the “Lion Fund”). The Lion Fund’s recent communications show that it is not interested in you or the Company.For the reasons below, and those we have previously articulated, we ask you to reject Lion Fund’s efforts, disregard any gold proxy he may have sent you and vote the enclosed WHITE proxy card today (either by signing and returning it, voting via telephone or voting via the internet). MESSRS. BIGLARI AND COOLEY DO NOT HAVE ANY EXPERIENCE RUNNING A COMPANY LIKE STEAK N SHAKE. As we have outlined in other communications with you, the Company has been implementing important initiatives to improve store-level execution and increase guest traffic which we believe will enhance the Company's brand and improve its financial performance.Mr.Biglari's criticism of the two directors he seeks to replace, the Company’s Chairman, Alan Gilman, and Lead Independent Director, Jim Williamson, is nothing more than the fact that each has been CEO of the Company.Both have made substantial contributions to the Company and shareholder value for many years.Moreover, as previously announced, the Company is searching for a new CEO. In contrast, Mr.Biglari and his fellow nominee, Philip Cooley, have no experience running a company such as Steak N Shake.They obtained positions on the board of Western Sizzlin', a franchise business in which the company does not operate any of its own restaurants.In short, Mr. Biglari has not shown that he or Mr. Cooley will bring any direct restaurant operating experience to the Board of Directors and Company management to improve operations, achieve better financial results and increase shareholder value. 3 THE PROXY CONTEST SHOWS THAT LION FUND IS NOT INTERESTED IN SHAREHOLDER VALUE, BUT INSTEAD INTENDS TO
